Citation Nr: 1525777	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  10-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from January 1969 to November 1972.  He received the Combat Action Ribbon, among other decorations.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied a rating higher than 50 percent for PTSD.

In an August 2013 decision, the Board denied a rating in excess of 50 percent for PTSD.  The Board remanded the matter of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for development and adjudication.

The Veteran appealed the Board's denial of his increased rating claim to the United States Court of Appeals for Veterans Claims (court or veteran's court).  

In November 2013, the Veteran submitted a formal claim for a TDIU (VA Form 21-8940), as directed in the Board's August 2013 remand.  The RO construed this as a claim for an increased rating for PTSD.  An increased rating was denied in a January 2014 rating decision.  The Veteran submitted a timely notice of disagreement (NOD) with this decision.  Although the Veteran's attorney reported receipt of a July 2014 statement of the case, no such SOC is in the record.  

In an August 2014 Joint Motion for Partial Remand, the Veteran and the VA General Counsel agreed that the Board's August 2013 decision regarding PTSD should be vacated and remanded to provide an adequate statement of reasons or bases regarding entitlement to a rating in excess of 50 percent for PTSD in light of the Federal Circuit's decision in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  In an August 8, 2014 Order, the court vacated that part of the Board's November 2013 decision that denied a rating higher than 50 percent for PTSD and remanded the matter to the Board for further action.

Unaware of the Court's August 8, 2014 Order, on August 14, 2014, the Board remanded the Veteran's claim for a rating in excess of 50 percent for PTSD for issuance of a SOC (based on the January 2014 rating decision and subsequent notice of disagreement) and the matter of entitlement to a TDIU.

Given the court's Order, and notwithstanding all of the above, the Veteran's original claim for a rating higher than 50 percent for PTSD remains on appeal.



FINDINGS OF FACT

1.  During the entire appeal period, PTSD has been manifested by occupational and social impairment essentially commensurate with deficiencies in most of the areas, of work, school, family relations, judgment, thinking, and mood.

2.  The Veteran's service-connected disabilities have precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him during the entire appeal period.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met throughout the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

2.  The criteria for a TDIU have been met throughout the entire appeal period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3 .340, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

Adequate VCAA notice in an increased rating claim requires that the claimant be told that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a March 2009 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and was given the notice required by the surviving portions of Vazquez-Flores.  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured, including VA medical records dated to May 2014, after issuance of the January 2014 supplemental statement of the case.  

In January 2015, the Veteran's attorney submitted records of the Veteran's earnings in 2005 and 2007.  This was submitted in support of the claim for a TDIU without a waiver of initial AOJ review.  Given the Board's decision herein, to grant the TDIU, the Veteran is not prejudiced by the Board's consideration of this additional evidence.  See e.g., 38 C.F.R. § 20.1304(c) (2014).

In July 2009, August 2010, and November 2013, the Veteran underwent VA examinations and these examination reports are of record.  The July 2009, August 2010, and November 2013 VA examination reports are adequate for rating purposes as the claims file was reviewed and an accurate history was considered.  The examiners provided findings needed to rate the disability. 

The purpose of the Board's August 2014 remand was, in large part, to obtain a copy of the administrative decision and all records in conjunction with an award of SSA disability benefits to the Veteran.  In September 2014, the SSA advised the AOJ that there were no medical records on file regarding the Veteran.

There is no evidence or argument that there is additional notice or assistance that would be reasonably likely to further substantiate the claim.

II. Factual Background and Legal Analysis

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1 (20142).   service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Rating Criteria

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. § 4.130, provides the ratings for psychiatric disabilities.  A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

Contentions

In written statements in support of his claim, including his March 2009 NOD, the Veteran reported that he found it increasingly difficult to establish and maintain effective relationships with his friends and family and preferred to be alone.  He also found it difficult to be in stressful situations and, although he was retired, found work like settings stressful.  The Veteran was easily irritated by things that never previously bothered him.  He reported that his spouse indicated that he exhibited inappropriate behavior in private and public, sometimes in response to what others said.  This happened more and his spouse indicated that some of their friends noticed and mentioned it to her.

Further, in his April 2010 substantive appeal, the Veteran argued that his social and occupational functioning was moderately impaired only if he took his prescribed medication and constantly kept himself busy.  He had difficulty in adapting to stressful situations and tended to avoid activities that caused less effective social and work relationships.  The Veteran was not currently working and was let go from his last job because he was unable to interact with his fellow workers.  He wanted to complete a job one way and they wanted to do it another way.  The Veteran was unable to be flexible enough to change the way co-workers wanted things done.  He believed his PTSD interfered with his ability to interact with others and affected his ability to get and hold a job.  The Veteran also was irritable, yelled, and experienced road rage.

Evidence

The Veteran served in combat in Vietnam.  The RO granted service connection for PTSD in a July 1997 rating decision that assigned an initial 30 percent disability rating under Diagnostic Code 9411, based on stressors experienced during his Vietnam service.  In an October 2006 rating decision, the RO increased the rating to 50 percent. 

In January 2009, the RO received a claim for an increased rating. 

VA medical records, dated from May 2008 to May 2014, reflect that the Veteran's service-connected PTSD with major depression was treated with regular outpatient evaluation for prescribed psychotropic medication management.

When seen by VA in May 2008 for medication management, the Veteran's mood was euthymic and he denied any suicidal or homicidal ideation.  He was appropriately groomed and a little restless.  His speech was normal and his eye contact was good. The Veteran's thoughts were organized.  The Veteran's insight and judgment were appropriate and his prescribed medications were adjusted.  A GAF score of 57 was assigned.

However, when seen by VA in August 2008, the Veteran's mood was irritable and anxious and he denied suicidal or homicidal ideation and depressive symtoms.  His affect was constricted when he entered the interview but he was quite irritable.  The Veteran's mood was dysthymic and very anxious.  His speech was normal, his thoughts were organized, and he denied suicidal or homicidal thoughts.  A GAF score of 55 was assigned.

A June 2009 VA outpatient clinic record shows that the Veteran said that he felt fine but appeared very anxious.  He kept himself busy by fishing and spends winters in Florida.  He denied suicidal or homicidal ideation and had still had sleep problems. He was appropriately groomed and very nervous.  His speech was normal and his eye contact was good.  The Veteran's affect was full and his mood was euthymic.  His thoughts were organized and goal-directed and he denied suicidal or homicidal ideation.  Insight and judgment appeared appropriate.

The Veteran underwent VA examination in July 2009.  It was noted that his medical history was essentially unchanged since last examined by VA in October 2006.  He took prescribed medications for sleep difficulty and PTSD but did not participate in individual or group psychotherapy. 

The Veteran's fiancé attended the interview and it was noted that they were together for sixteen years in a committed relationship.  She described him as "disrespectful to everybody", irritable, angry, and argumentative, and reported that "he does not take into consideration other people's feelings."  They both agreed that they did little socializing and, when they did, it was on his terms, that was for a brief time.  She found this hard to take and it resulted in significant social isolation.  The Veteran and his fiancé lived together and she had an older son with whom the Veteran regularly interacted.  The Veteran has a son and daughter with whom he regularly interacted.  He fished approximately twice a week and did yard work.  He smoked marijuana regularly.

There was no new report of violent behavior and no new report of assault.  The Veteran continued to have difficulty controlling his temper, threw things around, and hit walls.  There was one incident in which he shoved his fiancé.

On examination, the Veteran was appropriately dressed and groomed.  He initially displayed psychomotor agitation with bouncing knees but relaxed.  His speech was logical and linear, indicating no psychotic process.  The Veteran's affect was full range.  His mood was anxious with some depression and he was oriented.  The Veteran's thought content was appropriate and he denied delusions and hallucinations.  His judgment was poor with poor insight into the relationship between his behavior and the outcome of his behavior. 

Further, the Veteran had on-going sleep difficulty.  His impulse control was poor with regard to temper management.  He acknowledged that he spoke before he thought that often resulted in hurting people about whom he cared.  His fiancé noted that she often felt controlled and emotionally threatened as a result.  He was able to conduct activities of daily living.  The Veteran did outside work around the home and helped inside when asked.  There were no reported problems with memory and none were observed.  He denied current suicidality or homicidality and denied suicidal or homicidal impulses since last examined in 2006.

As to PTSD symptoms, the Veteran had persistent re-experiencing symptoms approximately twice a week. He had nightmares three to four and up to five or six times a week.  Physiological reactivity was triggered by the sound of helicopters and other internal and external cues.  The Veteran exerted effort to avoid thoughts, feelings, or conversations associated with trauma.  He tried to avoid activities, places, or people that aroused recollections of the trauma.  The Veteran exhibited a marked diminished interest and diminished participation in significant activities.  He reported feelings of detachment and emotional numbing and a restricted range of affect.  The Veteran had sleep difficulties, irritability, and outbursts of anger, hypervigilance, and an exaggerated startle response. 

The VA examiner noted that the Veteran's PTSD created significant distress and impairment in important areas of functioning.  The Axis I diagnoses included PTSD and marijuana abuse and a GAF score of 55 was assigned.  The VA examiner commented that the Veteran's PTSD was essentially unchanged since 2006.  The Veteran continued to resist comprehensive treatment, including psychotherapy, but participated in psychiatric care, although was occasionally non-compliant with prescribed medications.

An October 2009 VA medical record shows that the Veteran was seen by a nurse for medication management.  He sometimes forgot to take his prescribed medication. The Veteran's mood remained anxious and he denied suicidal or homicidal ideation. He had nightly nightmares.  The Veteran continued to use cannabis and the clinician expressed thoughts about that taking away his motivation to do anything. 

Objectively, the Veteran was appropriately groomed. He sat calmly and had good eye contact.  His speech was normal, his affect was superficially full, and his mood was anxious.  The Veteran's thoughts were organized and goal-directed.  He denied suicidal or homicidal ideation. Insight and judgment were appropriate.  His medications were adjusted and he was advised to decrease or stop his cannabis use.

According to a November 24, 2009 Vet Center intake record, the Veteran had significant anger, rage, nightmares, and past resistance to counseling.  He was referred to a VA outpatient clinic for psychotherapy. 

When evaluated by a VA clinic psychiatrist on December 21, 2009, the Veteran's PTSD symptoms included flashbacks, intrusive thoughts, combat-themed nightmares, anxiety, depressed mood, constant motoric restlessness, increased irritability, avoidance of people and social isolation, low energy, anhedonia, low motivation, decreased concentration, and daily cannabis use that helped numb the symptoms.  He denied past or current psychotic symptoms or suicidal behavior.  The Veteran had suicidal thoughts intermittently in the remote past but not recent.  His current girlfriend of 15 years recently told him she would leave if he did not get some help with his symptoms.  In the mid-1990s, he took medication prescribed by VA that was moderately helpful.  He never had any in-patient treatment or formal psychotherapy and was not on psychotropic medications for several months.  The Veteran smoked cannabis daily. 

On examination, the Veteran was fully oriented with moderately severe, constant motoric restlessness.  His dress, grooming, hygiene, and eye contact, were fair and his speech was normal and reflected linear thought.  The Veteran's mood was depressed and his affect was anxious.  He denied suicidal or homicidal thoughts, ideas, or plans.  The Axis I diagnoses included PTSD, major depressive disorder, and cannabis dependence.  A GAF score of 50 was assigned.  Psychotropic medications were prescribed and the Veteran agreed to stop using cannabis. Psychotherapy with a social worker was also advised.

In a January 28, 2010 VA outpatient record, the Veteran's clinic psychiatrist noted that the Veteran reported clear improvement in both mood and decreased irritability and changes were also noted by his wife.  The Veteran still had significant general anxiety, social avoidance, and occasional combat-related nightmares but, in general, was pleased with the results of his prescribed medications.  He denied suicidal or homicidal thoughts and there were no psychotic symptoms detected.

From February to April 2010, VA medical records show that the Veteran participated in psychotherapy with a VA social worker.

According to a February 9, 2010 VA social work note, the Veteran had a "strange" affect.  He spent his days fishing and/or going out to eat or to a movie with his girlfriend.  The Veteran had bad dreams and, when not on his medication, had a short temper and angry outburst. 

When seen by his VA clinic psychiatrist on March 16, 2010, the Veteran's mood was described as often in the euthymic range (and) at times, mildly depressed. He was not anhedonic but still had combat-related nightmares several times weekly, general anxiety, and hypervigilance that was moderately severe. He was alert and oriented and his dress, grooming, hygiene, and eye contact were fair.  No psychotic symptoms were detected.  He denied suicidal or homicidal thoughts, ideas, or plans.

An April 20, 2010 VA outpatient record shows that the Veteran's psychiatrist reported that the Veteran was "doing a bit better."  The Veteran's mood was generally euthymic.  Anxiety was still present, but less so, and he was sleeping somewhat better but still had nightmares.  The Veteran was able to enjoy life more and thought his prescribed medications were moderately helpful.  He noted that his wife noticed a fairly significantly improvement, especially in the area of irritability (that was clearly decreased on the medications).  He denied psychotic symptoms or suicidal thoughts.  He was alert and fully oriented.  His dress, grooming, hygiene, and eye contact were fair.  His speech was normal.  He denied suicidal or homicidal thoughts, ideas or plans.

VA outpatient mental health records dated in August 2010 reflect a GAF of 55.

In August 2010, the Veteran underwent VA examination.  The examiner reviewed the Veteran's medical records that reflected his outpatient treatment for a mental health disorder over the past year and reflected his lack of interest, poor motivation, and that nothing seemed to hold his interest.  When asked to comment on the effectiveness, that is, what changed in his mood, ability to think, and symptoms of depression or anxiety, the Veteran replied "I don't think it's changed."

The Veteran felt depressed all the time, was unable to get anything done, and did not want to do anything.  He frittered away his time "unwisely," watching television or looking out the window.  The Veteran stated that it "[s]eems like I've lost interest in almost anything.  I have to push myself to do anything. There's nothing real important."  He wished things would get better.

The Veteran was unmarried but had lived with the same woman for the past eighteen years.  He had children living in Minnesota and Alaska.  He stated that his marital and family relationships were "al[l] right, could be better, could be a lot worse."  The Veteran described his social relationships as "[n]ot very good."  He "[h]as only 'a couple' of friends" with whom he got together on an infrequent basis. The Veteran hunted and fished but did "[n]not really" do anything else.  The VA examiner reported that the Veteran was not very socially involved, with few interests, activities or friends.  He made allusions to significant conflict with his life partner. 

On examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  He was able to maintain minimum personal hygiene.  He was restless during the interview.  The Veteran's speech was impoverished and clear.  His attitude toward the examiner was guarded and his affect was constricted.  His mood was anxious and dysphoric.  His attention was intact and he was oriented.  The Veteran's thought process was unremarkable and there were no delusions or hallucinations.  He understood the outcome of behavior and that he had a problem. 

The Veteran had disturbing combat-related dreams three to four times a night.  There was no inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran had suicidal thoughts.  He felt useless, especially if something did not go right and thought he might be better off dead, but would not do it.  He had no plan or intention of killing himself.  It seemed to be a little worse now than a year ago.  The Veteran had good impulse control and there was no adverse impact of impulsivity on motivation or mood.  There was no problem with activities of daily living.  The Veteran's remote memory was normal and his recent and immediate memory was mildly impaired that was the same as a year ago. 

The Veteran's PTSD chronic symptoms included recurrent and intrusive recollections and dreams; avoidance of stimuli associated with the trauma, and increased arousal. It was noted that the Veteran's re-experiencing symptoms related to the dreams were worse presently than a year earlier, of moderate to severe intensity and occurred approximately four times a week.  He had persistent avoidance of stimuli associated with the trauma and numbing of responsiveness that was "a little worse" now than a year ago and happened on a daily basis, of moderate severity.  His persistent symptoms of increased arousal were worse over the past year, happened daily, and were of moderate severity. He was unable to get things done that he should be doing and did not treat people the way that he should that interfered with work because he was unable to get along with co-workers.

The examiner found that results of psychological tests performed at the time were probably invalid.  The Veteran's usual occupation was as a fireman but he had been retired since 2007, because the fire chief blamed the Veteran for causing five accidents while driving a fire truck.  The Veteran denied this and had fought the forced retirement but lost his case. 

The Axis I diagnoses were chronic PTSD, major depression, recurrent, and cannabis dependence.  The VA examiner believed that all of the Veteran's disorders were likely the result of his exposure to traumatic events in service.  His depression was likely an integral part of his PTSD, and his cannabis use was likely self-medication of the PTSD symptoms.  A GAF score of 55 was assigned.  The VA examiner commented that there were moderate symptoms of anxiety and depression, and moderate impairment in social and occupational functioning.

It was noted that the Veteran had indicated that since his July 2009 VA examination, he had been more depressed, did not do much anymore, and did not see anyone, other than his family.  The examiner commented that the Veteran's PTSD-depression appeared to be causing somewhat lower levels of energy and motivation than previously.  It was also noted that there was reduced reliability and productivity due to PTSD symptoms in that the Veteran was often unable to get along with others and had poor motivation that interfered with his ability to get work completed in a timely and efficient manner. 

According to the examiner, while there appeared to be some worsening of some symptoms of depression and anxiety in the past year, there, at times, also seemed to have been some improvement in the Veteran's symptomatology.  Overall, the Veteran's condition appeared to be more or less the same as 13 months ago.

In November 2013, the Veteran underwent a VA Psychological-PTSD Review examination.  Diagnoses included PTSD and intermittent cannabis abuse that was secondary to PTSD and occurred at night.

The examiner reviewed the Veteran's medical records and noted that he was last seen by his VA clinic medical provider in September 2013 and noted to take sertraline.  The Veteran reportedly was doing reasonably well, with ongoing sleep issues.  A GAF score of 65 was noted, indicative of mild symptoms.  The Veteran said the sertraline worked "OK" in terms of calming him down and he was slower to fly off the handle.

The Veteran was married to his second wife for two years and they were together for twenty years.  They got along "OK".  He acknowledged that his temper was an issue and that he "can fly off the handle quickly", but also got over it quickly.  He did feel bad.  The Veteran had three children and his relationships with them were good.  He had one brother with whom he was not close.  The Veteran had a few friends, whom he knew from work or from where he lived.  He saw his friends about once per week to sit around and talk.  The Veteran belonged to the Veterans of Foreign Wars but did not go to meetings.

The Veteran had last been employed in 2007.  He had done construction work as a laborer.  He worked four months "the first time," and three months "the second time."  The Veteran was told that he was not getting along with coworkers on the job; he did not recall what went wrong with coworkers.  He was "made" to retire as a firefighter.

The Veteran used marijuana every three days, usually at night after he had a nightmare.

The examiner noted that the Veteran had recurrent distressing dreams of his traumatic event in service, with nightmares, usually a recurring one, three to four times per week, that woke him up.  The Veteran made efforts to avoid thoughts and conversations associated with the trauma, but was able to talk with fellow veterans and did not avoid thinking about the events.  He had a restricted range of affect, e.g., was unable to have loving feelings.  

The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner noted that the PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran's PTSD symptoms included a depressed mood (the Veteran said he felt depressed some of the time, at least, and perhaps once or twice a month); chronic sleep impairment (he said that he got to sleep pretty well, i.e., 30-60 minutes, but woke up almost every night, i.e., 3 to 4 times per week; he averaged 3 to 4 hours of sleep and said he felt reasonably rested; he got used to limited sleep as a fire fighter); impaired judgment (sometimes the Veteran was impatient to the point that he made bad choices); and disturbances of motivation and mood ("some days" he did not want to do anything).

The examiner observed that the Veteran presented for the evaluation as alert and oriented.  The Veteran was casually dressed, unshaven for a day or two with no body odor.  He had "a bouncy leg."  The Veteran interacted in a logical, coherent, and cooperative fashion.  He said he was a worrier, and usually worried about things he considered major (whether to buy a new truck).  He found that he was very indecisive about major purchases, for example.  Otherwise, he considered his mood fairly good.  The Veteran's affect was anxious, his speech was normal, and he was reasonably open.  There were no signs of a thought disorder, hallucinations, or delusions.  Insight was average and the Veteran said he had been shy all his life.

Psychological test results indicated that individuals with similar profiles tended to express mild to moderate levels of emotional distress, including depressive and anxious symptoms.  They often had high anxiety, tend to be very sensitive to criticism, were avoidant, and reluctant to seek social interactions.  The examiner assigned a GAF score of 59.

In a November 2013 statement, the Veteran's wife noted that he woke up most nights with combat-related nightmares and had difficulty returned to sleep.  The Veteran had mood swings, some of which were very severe.  He swung from being very nice to being very mean to friends, family and others in the public sector.  The Veteran took prescribed medication for depression that was helpful, but he forgot to take it.

A May 2014 VA outpatient mental health record shows that the Veteran was doing very well, with a stable mood, and still had sleep difficulty.  He continued to take sertraline.

Information submitted by the Veteran's attorney shows the Veteran earned less than $3000 in 2005 and 2007.

PTSD Analysis

Schedular Rating

The assigned GAF scores, with one notable exception, have been indicative of moderate disability, although one occasion the Veteran was noted to have a GAF of 50, indicative of serious impairment.

The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez-Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have been demonstrated in this case.  Indeed, the record shows that the July 2009 and November 2013 VA examiners noted the Veteran's problems with irritability and anger outbursts.  The July 2009 examiner noted that the Veteran continued to have difficulty controlling his temper, threw things around, hit walls, and shoved his finance (now wife).  The November 2013 examiner noted the Veteran's inability to have loving feelings.  His wife also noted his severe mood swings.

The record shows that PTSD has caused deficiencies in the areas of work, judgment, and mood.  The Veteran has not attempted school, but his work impairments indicate that he would also have deficiencies in the area of school.  On VA examinations in July 2009, August 2010, and November 2013, the examiners noted that the Veteran was retired and that, when he worked, he had episodes of irritability that impaired his ability to interact with coworkers.  The July 2009 VA examiner noted that the Veteran's judgment was poor with poor insight into the relationship between his behavior and the outcome of his behavior.  The November 2013 VA examiner commented that the Veteran had impaired judgment and was sometimes impatient to the point that he made bad choices.  

The August 2010 VA examiner observed that the Veteran's recent and immediate memory were mildly impaired, that was the same as a year earlier; and such symptoms are contemplated in the 50 percent rating.

The Veteran had three children and relationships with his children were reported to be good.  He described his relationship with his wife as "OK" although his temper was an issue.  The Veteran also had a few friends whom he saw regularly.  

The November 2013 examiner noted that, on examination, the Veteran had symptoms of a depressed mood, anxiety, and chronic sleep impairment with nightmares 3 to 4 times a week.

Given the above, the level of impairment shown is commensurate with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

The record does not show, however, that the Veteran has total occupational and social impairment as is contemplated in the criteria for a 100 percent rating.  

The record does not show symptoms listed in the criteria for a 100 percent rating.  Indeed, VA examiners in July 2009, August 2010, and November 2013 reported that the Veteran was oriented.  Gross impairment in thought processes or communications, delusion or hallucinations, or grossly inappropriate behavior; have not been documented in the clinical record or in the statements from the Veteran and his wife.  The examiners found no evidence of auditory or visual hallucinations or delusions or psychotic thought.  The Veteran's thought processes were logical and coherent, his speech was normal, and he repeatedly denied having homicidal ideations or plans.

He has also not had symptoms of similar severity, frequency and duration as those listed in the criteria for a 100 percent rating.  The Veteran has maintained a relationship with the same woman for many years.  He has three children with whom he has had a good relationship, and a few friends that he regularly sees.  Thus, the record does not show symptoms that approximate total social impairment.

The August 2010 VA examiner observed that the Veteran had suicidal thoughts and had no plan or intention of killing himself.

Given the above, the level of impairment shown is not commensurate with total occupational and social impairment due to PTSD.  

Resolving reasonable doubt in the Veteran's favor, a 70 percent rating, but no higher, is granted for PTSD throughout the appeal period, but the preponderance of the objective medical and other credible evidence of record is against a rating in excess of 70 percent.  The benefit of the doubt has been resolved in the Veteran's favor to this limited extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

Extraschedular Rating

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2014). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. at 182.  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected PTSD disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The manifestations of the Veteran's disability include irritability, impaired judgment, and depressed mood.  The rating schedule contemplates all symptoms resulting in impairment of social and occupational functioning.  The record does not show symptoms that are outside of those contemplated in the rating criteria.  Referral for extraschedular consideration is not warranted.  Thun.

TDIU

The RO received the Veteran's formal claim for a TDIU in November 2013.  In his claim, the Veteran reported working as a firefighter for over 20 years until 1997 and as a laborer for three months in 2007 and three months in 2009.  He had four years of high school education, and had no other special training. 

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment. See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, that grants a 70 percent rating for PTSD, the Veteran now meets the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The record reflects that the Veteran has not held full time work at any time since September 2009.  He reported in his TDIU claim, and told examiners, that he worked briefly in 2007 and 2009.  The Veteran's SSA earnings history, submitted in January 2015, shows that, from 1997 to 2013, he earned $2,190 in 2005, and $2,380 in 2007.  These earnings would not indicate gainful employment because they are below the poverty level for a single person.  See 38 C.F.R. § 4.16; United States Census Bureau, Poverty Thresholds, available at http://www.census.gov/hhes/www/poverty/data/threshld/index.html.

In November 2013 signed statement, and a January 2014 VA Form 21-4192, J.B. reported that he owned a painting company that employed the Veteran for a few months in 2007 and 2009.  The Veteran was a hard worker but was unable to keep his mind on work and was always drifting off.  He had a difficult time getting along with other employees.  The Veteran was a very moody person.  J.B. found it hard to keep the Veteran as an employee because none of his other employees wanted to work with the Veteran.  The Veteran was let go and then rehired in 2009 with the thought that things would improve.  J.B. indicated that things ended up being worse and the Veteran was let go again.

The November 2013 VA examiner opined that it was less likely as not that the Veteran was unemployable due to his service-connected PTSD and depression, but did not provide a rationale to explain his opinion.  Nor did examiner offer examples of the types of jobs the Veteran could perform.  The examiner commented that functional limitations of PTSD and depression affecting the Veteran's unemployability included intermittent moderate impairment in his ability to interact with supervisors and coworkers, due to brief, but strong, episodes of irritability, and moderate impairment of mood due to anxiety and depression.

Although, J.B., the Veteran's former employer, described two unsuccessful attempts to employ him.  This suggests more than just moderate impairment in the Veteran's ability to interact with supervisors and coworkers.

The only work experience the Veteran reported was as a firefighter and laborer (painter), both situations in which he reportedly had contentious relationships with coworkers.

The evidence is at least in equipoise as to whether the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his education and occupational experience.  Hence, entitlement to TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 


ORDER

An increased, 70 percent, rating for PTSD is granted.

Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


